DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Allowance
This communication is in response to the action filed on 08/25/2021. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1, 5 and 9 are allowed.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1 and 5 are allowed because the prior arts of record Maheshwari (US20160127454) in view of Goyal (US20160028855) and in further view of Subbarayan (US20170012941) fail to anticipate or render obvious the following claim limitation, “determining, in the API running instance URL list based on a preconfigured API load balancing policy, an API running instance URL corresponding to the API request message; and returning the API running instance URL to the API caller, wherein before the receiving, by the API gateway, the API request message sent by the API caller, the method further comprises: generating the APP key based on information about the API caller, and returning the APP key to the API caller, and generating the multi-tenant routing policy table by: obtaining a tenant ID of the API tenant based on the APP key, and generating a first mapping table between the APP key and the tenant ID, obtaining the API  interconnection platform for real-time configuration and management of a cloud-based services exchange; systems and methods for application specific load balancing and methods and systems for API proxy based adaptive security.
Through further continued searching some relevant prior art were located but do not teach the above claim limitations. Ramachandran (US20160080212) teaches methods and systems for multi-tenant controller based mapping of device identity to network level identity. Chen (US20170064038) teaches offering application program interfaces (APIs) for sale in cloud marketplace. The dependent claim 9 depends on the allowed claims 1 and 5 therefore this claim is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.W. /Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454